  Case 17-16528         Doc 36     Filed 05/13/19 Entered 05/13/19 09:59:04              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-16528
         TAMALA BRAND

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/30/2017.

         2) The plan was confirmed on 07/18/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/09/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-16528        Doc 36      Filed 05/13/19 Entered 05/13/19 09:59:04                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $6,400.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $6,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $288.25
    Other                                                                 $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,660.01

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE HEALTH CARE           Unsecured         125.00           NA              NA            0.00        0.00
ADVOCATE MEDICAL GROUP         Unsecured          25.00           NA              NA            0.00        0.00
AT&T                           Unsecured         800.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         500.00        315.33          315.33           0.00        0.00
Comcast                        Unsecured         300.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON            Unsecured         338.00           NA              NA            0.00        0.00
COOK COUNTY HEALTH & HOSPITAL Unsecured          326.00           NA              NA            0.00        0.00
CREDIT ONE BANK                Unsecured         546.00           NA              NA            0.00        0.00
FIRST INVESTORS FINANCIAL SVC  Secured        8,875.00     15,857.09         8,875.00        653.60    1,013.69
FIRST INVESTORS FINANCIAL SVC  Unsecured      7,246.00            NA         6,982.09           0.00        0.00
HUNTER WARFIELD                Unsecured      3,963.00            NA              NA            0.00        0.00
IL DEPT OF REVENUE             Priority            0.00          0.00            0.00           0.00        0.00
INTERNAL REVENUE SERVICE       Priority            0.00      4,019.36        4,019.36          72.70        0.00
LVNV FUNDING                   Unsecured            NA         546.60          546.60           0.00        0.00
MAROON FINANCIAL CREDIT        Unsecured         902.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         326.00           NA              NA            0.00        0.00
STATE FARM MUTUAL              Unsecured      3,500.00            NA              NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      3,326.00       3,339.29        3,339.29           0.00        0.00
VILLAGE OF MATTESON            Unsecured         200.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-16528         Doc 36      Filed 05/13/19 Entered 05/13/19 09:59:04                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,875.00            $653.60         $1,013.69
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,875.00            $653.60         $1,013.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,019.36             $72.70              $0.00
 TOTAL PRIORITY:                                          $4,019.36             $72.70              $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,183.31                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,660.01
         Disbursements to Creditors                             $1,739.99

TOTAL DISBURSEMENTS :                                                                        $6,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
